Filed 2/17/17 (unmodified opinion attached)
                                  CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SIXTH APPELLATE DISTRICT


THE PEOPLE,                                           H042551
                                                     (Santa Clara County
        Plaintiff and Respondent,                     Super. Ct. No. FF932426)

        v.
                                                    ORDER MODIFYING OPINION
BRIAN LEE LOWERY,

        Defendant and Appellant.
                                                    NO CHANGE IN THE JUDGMENT


        THE COURT:
        It is ordered that the opinion filed herein on February 10, 2017, be modified as
follows:
        First, the last full sentence on the eighth page shall be modified to state:
                          For the above reasons, we hold the term “value” in Penal Code
                 section 473 refers to the actual monetary worth of the check—that is, the
                 amount the defendant could obtain for the check, not the amount for which
                 it was written.
        Second, after the above modification is made, page numbers shall be added to the
opinion.


There is no change in the judgment.
Dated: _________________________   _______________________________
                                   Rushing, P.J.



                                   _______________________________
                                   Premo, J.



                                   _______________________________
                                   Grover, J.




People v. Lowery
H042551
Filed 2/10/17 (unmodified version)
                                CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SIXTH APPELLATE DISTRICT


THE PEOPLE,                                         H042551
                                                   (Santa Clara County
        Plaintiff and Respondent,                   Super. Ct. No. FF932426)

            v.

BRIAN LEE LOWERY,

        Defendant and Appellant.


        This case concerns the meaning of the term “value” in subdivision (b) of Penal
Code section 473, which makes check forgery a misdemeanor if the value of the check
does not exceed $950.1
        Defendant Brian Lee Lowery tried to cash a stolen forged check, but the cashier
determined it was forged and refused to cash it. After pleading no contest to possessing a
fictitious check, Lowery petitioned to designate the offense a misdemeanor under
Proposition 47. Both the prosecution and Lowery stipulated to his eligibility to have the
offense designated a misdemeanor. The trial court, however, rejected this stipulation.
The court denied the petition on the ground that the check was written for $1,047.85,
exceeding the $950 limit under Penal Code section 473. Lowery appeals from the denial
of his petition.
        Applying the rules of statutory construction, we conclude the term “value” in
Penal Code section 473 refers to the actual monetary worth of the check, not the amount
for which it was written. While the written value of a forged check may be substantial
        1
        This issue is currently before the California Supreme Court in People v. Franco
(2016) 245 Cal.App.4th 679, review granted June 15, 2016, S233973.
evidence of its monetary worth, a defendant may be able to show an uncashed check was
worth less than its written value—e.g., by presenting evidence that the check was
unlikely to be cashed.
       In rejecting the parties’ stipulation as to Lowery’s eligibility, the trial court
erroneously ruled that the value of the check was equal to its written value as a matter of
law. Accordingly, we will reverse the order denying the petition and remand with
instructions to hold an evidentiary hearing on the matter.
                         I. FACTUAL AND PROCEDURAL BACKGROUND
       In 2009, Davlyn Giovanetti told police five checks had been stolen from her
business in Morgan Hill.2 Lowery tried to cash one of the checks in the amount of
$1,047 at a check cashing business in Gilroy. The cashier, however, suspected the
signature was not genuine. The cashier called Giovanetti, who told him not to cash the
check. The cashier kept it, along with a copy of Lowery’s driver’s license. Lowery
subsequently told police a woman named “Ann” had given him the check as payment for
collecting scrap.
       In 2010, Lowery pleaded no contest to possession of a fictitious check. (Pen.
Code, § 476.) In 2015, he petitioned to designate the offense a misdemeanor under
Proposition 47. (Pen. Code, §1170.18, subd. (f).) He filed a standardized court form
titled “WAIVER AND STIPULATION FOR RESENTENCING or REDESIGNATION
OF OFFENSES.” A checked box on the form stated, “The defendant is eligible to have
the felony convictions listed above be designated as misdemeanors under Penal Code
§1170.18(f) and the Court may issue an order redesignating those offenses without a
hearing.” The form was signed under penalty of perjury by both the prosecutor and
Lowery’s counsel.

       2
         The statement of facts is based on police reports summarizing the offense. At
the plea hearing, Lowery stipulated to a factual basis for the offense based on the police
reports. We granted his motion to augment the record with the reports.
       The trial court issued a written order setting a hearing on the petition. The order
stated, “Upon review by this Court, it appears that Defendant is ineligible for the
stipulated relief. Although Penal Code § 476 is an offense that may be subject to the
provisions of Penal Code § 1170.18, those provisions only apply when the total amount
of all checks does not exceed $950 (see Penal Code § 476(b)).[3] According to the
statement of probable cause in this case, the check in question was in the amount of
$1047.85.”4
       At the hearing, Lowery was represented by the public defender, but he did not
personally appear. Neither defense counsel nor the prosecutor spoke. The following is
the entire transcript: “[THE COURT:] Line 4 is Brian Lee Lowery. In this case, I find
that defendant is ineligible for the requested relief. [¶] He is seeking reduction of the
felony offense in this case in Count One. That’s a violation of Penal Code Section 476.
Although Penal Code Section 476[] is one of the offenses that may be subject to
reduction, in this case the record clearly establishes that the check in question exceed[s]
$1,000. It was $1,047.85. It does exceed the $950 limit for mandatory misdemeanor
treatment, and for that reason, the petition is denied.”
                                         II. DISCUSSION
       Lowery raises several arguments. First, he contends the trial court abused its
discretion by rejecting the parties’ stipulation as to his eligibility to have his offense
designated a misdemeanor. Second, he contends the trial court should have afforded him
an evidentiary hearing on the matter. Alternatively, he argues that his attorney provided
ineffective assistance of counsel by failing to request a hearing or interpose various




       3
         The intended citation is to subdivision (b) of Penal Code section 473, not Penal
Code section 476.
       4
         No “statement of probable cause” appears in the record. It appears the court
relied on the police reports.
objections. Finally, he argues the court erred by relying on inadmissible hearsay
statements in the police reports.
       The Attorney General responds that Lowery forfeited his claims by failing to
object to the trial court’s ruling. As to the substance of Lowery’s first claim, the Attorney
General contends the court was not bound by the parties’ stipulation because it involved a
question of law. As to the merits of the petition, the Attorney General contends Lowery
did not meet his burden of demonstrating his eligibility for relief because he failed to
show the value of the check did not exceed $950.
   A. Forfeiture
       We first consider whether Lowery has forfeited his claims on appeal by failing to
object below. Lowery contends any objection would have been futile, excusing the
failure to object. (See People v. Hill (1998) 17 Cal.4th 800, 821-822 [appellate review
not forfeited where counsel’s objections would have been futile].) But even with the
advantage of a written tentative ruling revealing the trial court’s reasoning, defendant’s
appointed counsel filed no opposition and did not even state an objection at the hearing.
We agree with the Attorney General, however, that the court made its ruling on Lowery’s
eligibility as a matter of law. We may therefore consider the issue on its merits “because
it involves ‘a pure question of law which is presented by undisputed facts.’ ” (People v.
Hines (1997) 15 Cal.4th 997, 1061, quoting Hale v. Morgan (1978) 22 Cal.3d 388, 394.)
       Although Lowery challenges the court’s reliance on police reports, the parties do
not dispute the essential fact—that the check was written for $1,047.85. The issue is
whether Lowery was ineligible because the $950 statutory limit of Penal Code section
473 refers to the written value of the check as a matter of law. Accordingly, we will
consider the merits of that ruling.
   B. Legal Principles
       Among other things, Proposition 47 established a procedure whereby defendants
who have completed their sentences may petition to have certain felony convictions
designated misdemeanors. (Pen. Code, § 1170.18, subd. (f).) The procedure applies to a
felony conviction for an offense that would have been a misdemeanor if Proposition 47
had been in effect at the time of the offense. Proposition 47 also amended Penal Code
section 473 to reduce certain forgery offenses to misdemeanors. Subdivision (b) of that
section provides, in part, that “any person who is guilty of forgery relating to a check,
bond, bank bill, note, cashier’s check, traveler’s check, or money order, where the value
of the check, bond, bank bill, note, cashier’s check, traveler’s check, or money order does
not exceed nine hundred fifty dollars ($950), shall be punishable by imprisonment in a
county jail for not more than one year . . . .” (Pen. Code, § 473, subd. (b), italics added.)
This case concerns the meaning of the term “value” as used in that subdivision.
       As an issue of statutory construction, we review the trial court’s interpretation of
Proposition 47 de novo. (People v. Sherow (2015) 239 Cal.App.4th 875, 879.) “When
we interpret an initiative, we apply the same principles governing statutory construction.
We first consider the initiative’s language, giving the words their ordinary meaning and
construing this language in the context of the statute and initiative as a whole. If the
language is not ambiguous, we presume the voters intended the meaning apparent from
that language, and we may not add to the statute or rewrite it to conform to some assumed
intent not apparent from that language. If the language is ambiguous, courts may
consider ballot summaries and arguments in determining the voters’ intent and
understanding of a ballot measure.” (People v. Superior Court (Pearson) (2010)
48 Cal.4th 564, 571.)
   C. “Value” as Used in Penal Code Section 473 Means Actual Monetary Worth
       Based on the written value of the check at issue here, the Attorney General takes
the position that the check had a value exceeding $950 as a matter of law. Lowery,
relying on People v. Cuellar (2008) 165 Cal.App.4th 833 (Cuellar), contends the value of
the check was limited to the intrinsic value of the paper on which it was written. We find
neither argument convincing.
       We look first to the ordinary meaning of the initiative’s language. Although the
term “value” may have different meanings in different contexts, its ordinary meaning in
the economic context refers to the actual monetary worth of an object, typically as
measured by fair market value. Black’s Law Dictionary defines “value” as “[t]he
monetary worth or price of something; the amount of goods, services, or money that
something will command in an exchange.” (Black’s Law Dict. (8th ed. 2004) p. 1586,
col. 2.) California courts are in accord that the ordinary meaning of “value” refers to
actual monetary value, e.g. as measured by fair market value. “The ordinary and
commonly understood meaning of ‘value’ is fair market value.” (Manhattan Sepulveda,
Ltd. v. City of Manhattan Beach (1994) 22 Cal.App.4th 865, 870, citing cases.)
       This construction has long been applied to the Penal Code as well. “It is well
established that the value to be placed on stolen property for purposes of [Penal Code]
section 487 ‘is the fair market value of the property and not the value of the property to
any particular individual.’ ” (People v. Cook (1965) 233 Cal.App.2d 435, 437, quoting
People v. Latham (1941) 43 Cal.App.2d 35, 39.) Penal Code section 484, defining theft,
expressly defines value in these terms. “In determining the value of the property
obtained, for the purposes of this section, the reasonable and fair market value shall be
the test . . . .” (Pen. Code, § 484, subd. (a).) (Cf. Pen. Code, § 482 [expressly referring to
the “nominal value” of an altered ticket, check, order, coupon, etc.].)
       We further note that Proposition 47 uses the term “value” in several contexts that
appear to refer to the actual monetary value of the property, not the face value or nominal
value. (See, e.g., Pen. Code, §§ 459.5, subd. (a) [defining shoplifting], 490.2, subd. (a)
[defining petty theft], 496, subds. (a) & (b) [defining receipt of stolen property].) The
normal rule of statutory construction is that identical words used in different parts of the
same act are intended to have the same meaning. (Department of Revenue of Oregon v.
ACF Industries, Inc. (1994) 510 U.S. 332, 342.)
       Evidence of the voters’ intent further supports interpreting “value” in section 473
to mean monetary worth. The Voter Information Guide to Proposition 47 states that
“[u]nder this measure, forging a check worth $950 or less would always be a
misdemeanor, except that it would remain a wobbler crime if the offender commits
identity theft in connection with forging a check.” (Voter Information Guide, Gen. Elec.
(Nov. 4, 2014) analysis of Prop. 47 by Legis. Analyst, p. 35, italics added.)
       Lowery contends the value of the check was limited to the value of the paper on
which it was written because a forged check is a nullity. For this proposition, he relies on
Cuellar, supra, 165 Cal.App.4th 833. Cuellar attempted to use a forged check to
purchase cosmetics at a department store, but the clerk suspected the check was false and
refused to honor it. Cuellar grabbed the check from the clerk’s hand and left the store. A
jury convicted Cuellar of grand theft from a person, among other crimes. (Pen. Code, §
487, subd. (c).) He challenged his conviction on the ground that grand theft from a
person requires the taking of something of value, while a forged check has no value
unless it is accepted. The court of appeal recognized the general principle that a forged
check is a nullity, but the court found sufficient evidence that the check had some
minimal intrinsic value in the paper on which it was printed. The court also held that the
check had “intrinsic value as a negotiable instrument that, if legally drawn, would entitle
its holder to payment on demand.” (Cuellar, supra, at p. 839.)
       Cuellar, decided several years before Proposition 47, is inapposite here. This case
concerns the statutory construction of Penal Code section 473, which was not at issue in
Cuellar. The language of that section makes clear that check forgery may be punishable
as a felony if the value of the check exceeds $950. If, as Lowery argues, the value of a
forged check is never more than the paper on which it is written, the language defining
the $950 limit would be meaningless. This would violate the rule that “[c]ourts should
give meaning to every word of a statute if possible, and should avoid a construction
making any word surplusage.” (Arnett v. Dal Cielo (1996) 14 Cal.4th 4, 22.) Moreover,
Cuellar held only that a forged check is “of no value unless accepted.” (Cuellar, supra,
165 Cal.App.4th at p. 838, U.S. Rubber Co. v. Union Bank & Trust Co. (1961) 194
Cal.App.2d 703, 708-709, italics added.)
       We think a forged check may have a monetary value equal to its written value.
(Cf. People v. Salmorin (2016) 1 Cal.App.5th 738, 744–745.) If Lowery had successfully
cashed the check for its written value, this would be overwhelming evidence that it was
worth its written value. But other extrinsic factors may be equally relevant to the
determination such that an evidentiary hearing is required. A defendant may be able to
introduce evidence showing the actual monetary value of the check is less than its written
value. For example, a check may be so ineptly forged that even the most credulous clerk
would refuse to honor it. A poorly forged check for a million dollars is unlikely to be
cashed, and it makes little sense to assign the written value to such a check. The more
serious crime would consist of expertly forging a check for a thousand dollars. Allowing
a defendant to present evidence that a forged check was not likely to be cashed is
therefore consistent with the primary purposes of Proposition 47, which include reducing
the number of nonviolent offenders in state prisons and reserving prison sentences for
more serious offenders. (See Voter Information Guide, Gen. Elec. (Nov. 4, 2014) text of
Prop. 47, § 2, p. 70; People v. Montgomery (2016) 247 Cal.App.4th 1385, 1389-1390.) A
defendant might also be able to present evidence through an expert witness that a forged
check has a monetary value less than its written value based on a discounted price paid on
the street. (See U.S. v. Tyers (2d Cir. 1973) 487 F.2d 828, 831 [jury was properly
instructed that it could consider “street value” of stolen money orders].) Proposition 47
relief may also be summarily granted based on the face amount (for example where a
forged check is written for less than $950), as it is virtually certain that the market value
of a forged instrument would not exceed its face amount.
       For the above reasons, we hold the term “value” in Penal Code section 473 refers
to the actual monetary worth of the check, not the amount for which it was written. We
conclude the trial court erred by rejecting the parties’ stipulation based on a finding that
the check was worth its written value as a matter of law. We will reverse the order
denying the petition and remand for an evidentiary hearing. Accordingly, we do not
reach Lowery’s remaining claims.
                                      III.   DISPOSITION
       The order denying Lowery’s petition is reversed, and the matter is remanded to the
trial court for an evidentiary hearing on the value of the check and any other facts
pertaining to Lowery’s eligibility under Proposition 47.


                                                  _________________________
                                                        RUSHING, P.J.




I CONCUR:

_________________________
      PREMO, J.

_________________________
      GROVER, J.




People v. Lowery
H042551
Trial Court:                             Santa Clara County
                                         Superior Court No.: FF932426

Trial Judge:                             The Honorable Linda R. Clark



Attorney for Defendant and Appellant     Laurie Wilmore
Brian Lee Lowery:                        under appointment by the Court of
                                         Appeal for Appellant




Attorneys for Plaintiff and Respondent   Kamala D. Harris
The People:                              Attorney General

                                         Gerald A. Engler
                                         Chief Assistant Attorney General

                                         Jeffrey M. Laurence
                                         Senior Assistant Attorney General

                                         Seth K. Schalit
                                         Supervising Deputy Attorney General

                                         Claudia H. Amaral
                                         Deputy Attorney General




People v. Lowery
H042551